      Case 21-11829-amc                   Doc 19            Filed 07/29/21 Entered 07/29/21 23:31:39                                   Desc Main
                                                            Document     Page 1 of 1




                                                                                                                                      t] Check if thls Ls an
                                                                                                                                         amended filing


Official Form 106H
Schedule H: Your C®debtors                                                                                                                         1 2/1 5

Codebtor§ are people or entities who are also liable for any debts you may have. Be as compl®to and accurate as pcesible. If two married pcoplo
are filing toge`rlor, both are equally responsible for 8upplying correct informatlon.11 more 8paco i8 needed. copy the Additiorral Page, fill it out,
and number the ontri®8 in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 1. Do you riave any cadet)tors? (lf you are filing a iolnt case, do not list either spouse as a codebtor.)
      DNo
      Dyes
 2. Within the last 8 years. have you lived in a community proport)/ 8tato or territory? (Communilyproperty slates ant/ te„itones Include
      Anzona, Callfomia, Idaho, Loillslana, Nevada, New Mexlco, Puerto Rlco, Texas, Washington, and \Msconsin )

      D No. Go to line 3
      I Yes, Old your spouse, former scouse, or legal equivalent live wlth you at trie tlme?

          |No
              Yes ln whlch communlty state or territory did you IIve?                        Fill ln the name and cument address of that person




              Cfty                                  Svate                       ZIP code


  3    In Column 1, list all of your codel}tors. Do not incllJde your spouse as a codobtor if your spouse is filing witll you. list the peTBon
       shown in line 2 again as a codebtor only if that person is a guarantor or co8ignor. Make Sure you have listed the creditor on
       Schedr/e a (Official Fom 106D), Scnedu/e Ef (Official Form 106Efl:). oi Schedu/a a (Offlclal Form 106C). Use Sc"edu/e a,
       Schedule E/F, or Schedule G to 1111 out Columi` 2.

                                                                                                    Gofumn 2. The creditor to whom you owe the dect

                                                                                                     Check all scheduke that apply:


                                                                                                     I Schedule D. line
                                                                                                     I Schedule E/F, llne_
                                                                                                     D Schedule G, IIne




                                                                                                     I Schedule D, line
                                                                                                     I Schedule E/F, llne_
                                                                                                      D Schedule G, llne




                                                                                                     t] Schedule D, line _
                                                                                                      D Schediile E/F, line

                                                                                                      I Schedule G, IIne_




                                                                                                                                            page 1.f J
